PER CURIAM.
We affirm appellant’s convictions of burglary of a dwelling1 and grand theft.2 However, we correct the written sentence of ten years, which appellant received as an habitual violent offender for grand theft, to five years, in order that such sentence accurately corresponds with the trial court’s oral pronouncement. We further modify the written mandatory minimum sentence on the grand theft conviction from ten years to five years. See § 775.084(4)(b)3, Fla.Stat. (1989).
Judgment AFFIRMED; sentences AFFIRMED as modified.
HARRIS, C.J., and GRIFFIN and DIAMANTIS, JJ., concur.

. § 810.02, Fla.Stat. (1989).


. § 812.014(2)(c), Fla.Stat. (1989).